Citation Nr: 1416854	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right lower extremity.

2.  Entitlement to service connection for arthritis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1984.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that in part denied the appealed claim of service connection for arthritis of the left lower extremity.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

During the course of the appeal, the RO granted service connection for an avulsion fracture of the left medial malleolus in a September 2012 rating decision.  Therefore, the issue of service connection is no longer before the Board.

Following the July 2010 issuance of the statement of the case in this matter, the RO received additional evidence dated in December and April 2011.  The December 2010 record is from New Beginnings where the Veteran was residing.  This record has no bearing on the issues presently pending before the Board.  The April 2011 record consists of a statement from the Veteran asserting that his arthritis is due to inservice events and he should be service connected for the disability.  These assertions are essentially cumulative of assertions the Veteran has previously made and are of record.  Accordingly, the Board finds there is no prejudice to the Veteran in proceeding with a decision at this time.  See 38 C.F.R. § 20.1304(c) (2013).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issue of an increased rating for the service-connected left ankle has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the Board hearing in January 2012, the Veteran requested that his appeal as to the issue of service connection for arthritis of the right lower extremity be withdrawn.  

2.  The Veteran's arthritis of the left lower extremity did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of service connection for arthritis of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The Veteran had peacetime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 5107 (West 2002).

3.  Arthritis of the left lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  The Veteran withdrew his claim for service connection for the right lower extremity at the January 2010 hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for arthritis of the right lower extremity.  This issue is, therefore, dismissed.

II.  VCAA

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal for service connection for arthritis of the left lower extremity, the appellant was provided with initial notice of the VCAA in September 2009, which was prior to the October 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The September 2009 letter noted above informed the appellant of what was necessary to substantiate his claim for service connection for arthritis of the lower extremity, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, these actions fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, during the January 2012 hearing the undersigned Veterans Law Judge clarified the issue to include the left knee, explained the concept of service connection, determined that there was no outstanding evidence and suggested the submission of additional evidence to support the Veteran's claim.  Also at the hearing the Veteran withdrew from appeal the issue of service connection for service connection for the right lower extremity.  The actions of the undersigned Veteran's Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103.   

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in letter dated in September 2009.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA outpatient records, affording him a VA examination in March 2010, and affording him the opportunity to attend a Board hearing which he attended in January 2012.  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 examination report contains sufficient findings with which to properly evaluate the appellant's present claim and is thus deemed adequate for rating purposes as it is predicated on a review of the claims file and provides rationale for the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

Service treatment records show that the Veteran had a normal clinical evaluation of his lower extremities at his enlistment examination in April 1980.  He denied on an April 1980 Report of Medical History having a history of leg cramps, broken bones, arthritis, bone, joint or other deformity, or lameness.  An April 1980 service treatment record shows that the Veteran was seen with a complaint of ankle sprain for one day.  He reported injuring the ankle by jumping off of a truck.  He was assessed as having sprain and was treated with an ace bandage, elevation and pain medication for 24 hours.  

Service treatment records in September 1980, to include a left ankle x-ray report, show that the Veteran was treated for a chip fracture, left medial malleolus, with no nerve or artery involvement.  The Veteran was treated with a short leg walking cast.  In April 1981, the Veteran was seen at an aid station complaining of pain in his left ankle.  He was noted to have had a left ankle chipped bone eight months earlier.  Findings revealed that the ankle looked normal and was not swollen.  The Veteran's gait was within normal limits.  He was assessed as having a minor sprain.  An October 1980 record shows that the Veteran was seen with pain complaints in the left ankle.  His history of a fracture of a chipped ankle bone was noted, as well as having worn a cast for three and a half weeks.  The Veteran was assessed as having old small chip fracture of left tibial with secondary pain.  The Veteran was prescribed Motrin and returned to duty.  

Service treatment records in April 1982 show that the Veteran was involved in a traffic accident at which time he was thrown from his vehicle.  He was taken by ambulance to the emergency room of a military health clinic and was found to have an abrasion on his left leg.  Another treatment record in April 1982 shows that the Veteran being seen for a follow up of a right knee injury.  Abrasions were noted on both knees and there was tenderness over the right knee.  He was assessed as having abrasions and strain, right knee.  He was given ace bandages and crutches.  

The Veteran's service treatment records do not include a separation examination report.

VA outpatient records include a December 1998 record showing that the Veteran was treated for a foot wound due to stepping on a nail which pierced his boot and the sole of his foot.  Tenderness and pain were noted in the wound area.  A November 1999 record shows that the Veteran was seen in the primary care clinic where he reported pain in both knees.  He also reported that both knees give out on him from time to time and he was no longer able to stand the pain.  The assessment was rule out degenerative joint disease.  An x-ray report of the Veteran's knees dated in November 1999 contains an impression of minimal early degenerative osteoarthritis.  An orthopedic clinic record in January 2000 shows that the Veteran had been referred for bilateral knee degenerative joint disease.  The Veteran reported pain and swelling of the knees, especially while walking and taking steps.  He was noted to be a construction worker and his knee was noted to bother him while he worked.  He also gave a history of locking and giving way while walking.  He said he originally injured his knees when he was thrown out of a car in an accident.  X-rays reportedly showed patella femoral arthrosis bilaterally.  The Veteran was assessed as having patellofemoral arthrosis:  possible meniscal injury.  He was given exercises and a knee brace.  A magnetic resonance imaging and follow up was recommended in four weeks.  It was also noted that arthroscopic debridement would probably be necessary if the pain did not improve.

In August 2007, the Veteran filed a claim for service connection for arthritis in both legs.  

VA outpatient records also show that the Veteran was seen in November 2009 complaining of left knee pain.  He reported at that time that he broke his left leg in service and his knee had locked on him and popped ever since.  A November 2009 orthotic prosthetic note states that the Veteran had osteoarthritis/knee and was being seen for an adjustable cane.  Also dated in November 2009 is an x-ray report of the Veteran's left knee that contains an impression of left knee with no acute fracture or dislocation; well rounded prominence of the lateral aspect of the lateral tibial plateau projecting into the joint space which may be developmental or represent previous injury; degenerative change with osteophyte formation at the superior pole of the patella and apparent patellofemoral joint space narrowing.

At a VA examination in March 2010, the Veteran said that he had arthritis in his left knee due to a broken left leg in service.  He said he broke his left ankle during basic training and finished basic training in a cast.  He went on to assert that because of the broken leg he developed arthritis in both knees.  He also attributed the arthritis to a motor vehicle accident in 1982 where he was thrown from his car and "busted both knees."  He said that he presently experienced pain in both knees which was so severe at times that it caused him to fall.  He said he was currently taking naprosyn (500 mg) or motrin (800 mg) as needed.  X-rays of the left ankle revealed changes in the medial malleolus which may represent residual of an avulsed fracture.  There was no evidence of acute fracture or dislocation.  Right knee x-rays revealed advanced osteoarthritis of the patellofemoral articulation, primarily at the lateral aspect and mild arthritic change of the medial compartment.  Left knee x-rays revealed mild osteoarthritic changes of the medial and lateral compartment of the left knee as well as advanced disease involving the patellofemoral articulation without evidence of joint effusion.  The Veteran was diagnosed as having degenerative arthritis in both knees.  

In rendering his opinion, the examiner relayed the Veteran's report of breaking his left leg in service, but stated that he did not suffer a broken left leg in service.  Rather, he said that the service treatment records show that he sustained a chip fracture of the left medial melleolus with no nerve or artery involvement, and that this was a minor fracture, no way equivalent to a broken leg.  He went on to state that it was in the medial malleolus of the ankle and could not affect the knee.  He noted another episode of ankle pain in April 1981, but stated that the ankle was found to be normal and assessed as a minor sprain.  He reported that current x-ray of the left ankle did not show arthritic changes, simply minor residual of an avulsed fracture.  He opined that it was not likely that such a minor fracture could lead to enough gait impairment for arthritis in another joint.  He also referenced the service treatment records showing abrasions to the Veteran's knees and right knee strain after being thrown from a car in April 1982.  He remarked that these were obviously minor injuries with no evidence of further follow up, and not likely to lead to arthritis.  He concluded by stating that the Veteran worked in construction until 2005 and this occupation, advancing age, and genetics were much more likely factors for osteoarthritis.  


III.  Analysis

As an initial matter, the Veteran is not claiming that his left leg arthritis is due to engaging in combat with the enemy and he is not shown to have served during a period of war.  38 C.F.R. § 3.2.  Therefore, the combat provisions of  38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the instant case, the Veteran's service treatment records show that he sustained a chip fracture to the left medial malleolus in September 1980 and wore a short walking cast for approximately three and a half weeks.  He complained of left ankle pain in April 1981 and was assessed as having mild ankle sprain.  He also was assessed as having a left ankle sprain in April 1980 after jumping off of a truck.  In April 1982, he was assessed as abrasions to both knees as well as a right ankle sprain after being thrown out of a vehicle.  These records do not show that the Veteran had arthritis of the left lower extremity, either by x-ray or clinical diagnosis.  Stated differently, arthritis was not "noted," shown or diagnosed during service.  See, 38 C.F.R. § 3.303(b).

The earliest medical record of treatment or diagnoses related to arthritis of the left lower extremity is not until many years after service, in November 1999.  In this regard, a November 1999 VA outpatient record shows that the Veteran complained of knee pain and giving way, and includes a diagnosis of degenerative joint disease.  An x-ray report dated the same, in November 1999, contains an impression of minimal early degenerative osteoarthritis.  Thus, in view of the fact that this disability is not shown in service or within one year of service, the provisions under 38 C.F.R. § 3.303(a) and the presumptive provisions under 38 C.F.R. §§ 3.307, 3.309 are not warranted. 

The Veteran appears to be asserting left lower extremity pain, to include of the ankle and knee, since service.  He testified in January 2012 that he first saw a doctor in 1986 for knee pain and was given medicine that didn't work.  He said he sought treatment a couple more times when "[the knee] was paining," but kind of "lost track of it."  He said he was first diagnosed as having arthritis in West Virginia.

To the extent that the Veteran contends left lower extremity problems since service, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  However, it does not necessarily follow that there is a relationship between the current diagnoses of left lower extremity arthritis, namely degenerative arthritis of the left knee, and the continuity of symptomatology that the Veteran avers back to service.  The question of whether these symptoms were due to in-service events or other factors relates to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F. 3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F. 3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's general lay assertions that his postservice diagnosis of degenerative arthritis of the left knee is related to the in-service chipped fracture left medial malleolus and left and right knee trauma is less probative than the specific, reasoned opinion of the VA examiner in March 2010.

More specifically, in an attempt to aid the Veteran in support of his claim, VA arranged for a VA examination in March 2010 to determine the nature, extent and etiology of his claimed lower extremity symptoms.  38 C.F.R. § 3.303(d).  However, the examination report does not show that the Veteran's currently diagnosed degenerative arthritis of the left knee, is as likely as not related to service.  Rather, the VA examiner, after noting the Veteran's medical history and complaints, including his inservice treatment for right and left knee sprains and a chipped left lateral malleolus, and reviewing his claims file, negated a nexus between the inservice injuries and the Veteran's postservice diagnosis of degenerative arthritis of the left knee.  He explained that the chip fracture of the left medial malleolus and knee sprains were minor injuries not likely to lead to arthritis.  Furthermore, he stated that a current x-ray of the left ankle did not show arthritic changes, but simply minor residual of an avulsed fracture.  He opined that it was not likely that such a minor fracture could lead to enough gait impairment for arthritis in another joint.  As is indicated above, the Court in Jandreau indicated that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg.  See Jandreau, 492 F. 3d at 1377, n. 4.  In this case, the Veteran asserts that he broke his left leg.  However, his service treatment records do not show this.  Furthermore, the March 2010 VA examiner commented on the Veteran's assertion that he broke his left leg in service by stating that the records (which include x-ray reports), do not show a broken leg, but rather a chip fracture left medial malleolus, and this was in no way equivalent to a broken leg.  The Board finds that the actual service treatment records and the March 2010 VA examiner's opinion are more probative than the Veteran's recollections of an event that occurred decades earlier.  The examiner also opined that the fracture in no way could have affected the Veteran's knee.  He concluded by stating that the Veteran worked in construction until 2005 and this occupation, advancing age and genetics were much more likely factors for osteoarthritis.  

As the March 2010 VA examiner provided a rationale for his conclusion based on an accurate characterization of the evidence of record, including events in service, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Moreover, the claims file does not contain a medical opinion to the contrary.  

Based on the foregoing, the Board finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for arthritis of the left lower extremity.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis of the right lower extremity is dismissed.

Service connection for arthritis of the left lower extremity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


